Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors West Pharmaceutical Services, Inc. We consent to the incorporation by reference in the registration statements on Form S-8 filed by West Pharmaceutical Services, Inc. on June 1, 2007 (File No. 333-143437) and December 30, 2008 (File No. 333-156492) of our report dated June 25, 2009, with respect to the statements of net assets available for benefits of the West Pharmaceutical Services, Inc. 401(k) Plan as of December 31, 2008 and 2007, and the related statements of changes in net assets available for benefits for the years ended December 31, 2008 and 2007, and the related supplemental schedule of assets (held at end of year) as of December 31, 2008 and the related schedule of reportable transactions for the year ended December 31, 2008, which report appears in the December 31, 2008 annual report on Form 11-K of the West Pharmaceutical Services, Inc. 401(k) Plan. /s/ Fischer Cunnane & Associates Ltd Fischer Cunnane & Associates Ltd Certified
